 452DECISIONSOF NATIONALLABOR RELATIONS BOARDSavinBusiness MachinesCorporationandWarehouseUnion Local860, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Case 20-CA-7270March 16, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October27, 1972,Administrative Law JudgeGeorge H.O'Brien issued the attached Decision inthisproceeding.Thereafter,theRespondent filedexceptions,a supporting brief, and a motion toreopen the record.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to deny the Respondent'smotion to reopen the record to affirm the rulings,findings,and conclusions of the Administrative LawJudge and to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Savin BusinessMachinesCorporation,Brisbane,California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.1We deny, as without merit, the Respondent's motion to reopen therecord on the ground that its nonappearance at the hearing was due to theCharging Party's alleged fraudulentmisrepresentationsrespecting continu-ances of the hearing Having carefully examined the record and thedocuments submitted to us by the parties to this proceeding, we find noevidence of the fraudulent misrepresentations alleged by the Respondent,and we concludethatthe Respondent was afforded every opportunity towhich it was legally entitled to participate in this proceedingDECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Administrative Law Judge: OnSeptember 21, 1972, a hearing was held in the above-entitled matter in San Francisco, California. The complaintissued April 4, 1972, is based on a charge filed February 4,1972, as amended March 9, 1972, by Warehouse UnionLocal 860, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled the Union, and alleges violations of Section8(a)(1)and (5) of the National Labor Relations Act, Series 8, asamended, by Savin Business Machines Corporation, hereincalled Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying under oath, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondentisa New Yorkcorporation with an officeand place of business located in Brisbane,California,where it is engaged in the sale and service of businessmachines.During the 12 months precedingApril 4, 1972,Respondent purchased and received goods and materialsvalued in excess of $50,000 directly from outside the Stateof California.During the same 12-month period Respon-dent sold goods and services directly to customers locatedoutside the State of California.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.ProcedureOn April 4, 1972, "Barton Horowitz, Esq., 375 SylvanAvenue, Englewood Cliff, New Jersey," was served byregistered mail with a copy of "Complaint; Notice of Pre-Hearing Conference; and Notice of Hearing with FormNLRB-4668(A) attached."On April 17, 1972, the Regional Director for Region 20of the National LaborRelationsBoard received in the mailthe following document, bearing the signature of Burton R.Horowitz:Savin BusinessMachines Corporation, answeringthecomplaint herein, by its attorney, Burton R.Horowitz, respectfullyallegesas follows:1.)Admits each of the allegations set forth inparagraphs Ia, lb, 2a, 2b, 2c, 3, 4, 5.2.)Denies eachof the allegationsset forth inparagraphs 6a, 6b, 6c, 6d, 7, 8, 9, 10, 11, 12.Under date of June 17, 1972, the followingcommumca-tfon was mailed to the Regional Attorney for Region 20 ofthe National Labor Relations Board:Dear Mr. Letter:With reference to my telephone conversation withyou in regards to the trial date scheduled in the abovematter we hereby request postponement of the sched-uled July 12, 1972 trial to August 22, 1972. The August22 date is agreeable to all partiesconcerned as well asthat discussed with your offices.Thanking you for your courtesyin this matter, weremain,202 NLRB No. 90 SAVINBUSINESS MACHINES CORPORATION453Very truly yours,Burton R. Horowitz Associates(signed) Carl L. EllmanOn June 30, 1972, the Regional Director sent thefollowing telegram to all parties:RESAVINBUSINESSMACHINECORP.,CASENO.20-CA-7270.THE HEARING IN THE ABOVE MATTER ISHEREBY RESCHEDULED FROM JULY12, 1972 TO AUGUST22,1972,SAME TIME, SAME PLACE;AND THE PRE-HEARING CONFERENCE NOW SCHEDULEDFOR JULY 5,1972 IS HEREBY RESCHEDULEDTO AUGUST 16, 1972 AT10:30A.M.,SAMEPLACE,AT THE REQUEST OFRESPONDENT EMPLOYER.No representative of Respondent appeared in thehearing room at 10 a.m. on August 22. The HonorableAllen Sinsheimer, Jr., Administrative Law Judge, afterwaiting for 20 minutes,suggestedthat theGeneralCounsel's representative,Mr. Dvorin, call the office of Mr.Horowitz. In compliance with this request, Mr. Dvorinreported to Administrative Law Judge Sinsheimer:I spoke with Mr. Carl L. Ellman, who is an associate ofMr. Burton R. Horowitz with a firm located inEnglewood Cliffs, New Jersey, and he is the representa-tive of the Respondent, SavinBusinessMachines. Mr.Ellman informed me that he had just returned fromvacation . . . that a message was received in his officewhich he hadseen,purportedly from a Mr. Suvacowho, as far as we know,is the sameHerbert Suvacowho is the business agent for Teamsters Local 860, theCharging Party in the instant matter. Mr. Ellmaninformed me that the substance of this message wasthatMr. Suvaco was requesting a postponement in theinstantproceeding.Mr. Ellman informed me thatacting pursuant to this request, he was in agreementwith it . . . that that is his reason for not appearing atthis hearing today, and there is no representative of theRespondent with any authority in the area today.Based on the foregoing statement, Administrative LawJudge Sinsheimer adjourned the hearing indefinitely, withinstructions toMr. Dvorin to communicate further withRespondent's counsel, to agree upon a date for the hearing,and to advise the Administrative Law Judge of the dateagreed upon,Administrative Law Judge Sinsheimer's instructions werefollowed and on August 24, 1972, he issued the followingorder:On August 22, 1972, hearing in the above matter wasopened and adjourned, without taking testimony, toaffordRespondent an opportunity to appear anddefend.TheGeneralCounsel's representative hasadvised that he has contacted counsel for Respondentand also counsel for the Charging Party and that allcounsel are agreeable to resetting the hearing forSeptember 21, 1972.You are accordingly hereby notified that hearing inthe above matter will be resumed and conductedabinitioat 10:00 a.m., Thursday, September 21, 1972, inRoom 13434, Federal Building, U.S. Court House, 450Golden Gate Avenue, San Francisco, California 94102.On the date, and at the time and place described inAdministrative Law Judge Sinsheimer's order, I called thehearing to order. There was no appearance for theRespondent. The General Counsel's representative tele-phoned the office of Respondent's counsel and wasanswered by a recorded voice announcing that the officewas closed for the day. I adjourned the hearing until 11a.m.with instructions toMr.Dvorin to attempt tocommunicate with some representative of Respondent.At 11 a.m. on Thursday, September 21, Mr. Dvorinreported:Iattempted to contact Respondentagainin his NewJersey office and again I was only successful in beinganswered at its office by an automatic telephoneanswering device. I left a message with my name andnumber to call. I informed them that it would be takingplace at 11:00 o'clock Pacific Daylight Saving Time.Ialso attempted to contact representatives of thecompany here in the Bay Area location. I was againinformed that Mr. Schuster was in Santa Rosa andcould not be reached, however, he was in the companyof a salesman who had an answering service and amessage was to be left with this answering service,should he call in, to contact me. Mr. Marcoux'swhereabouts were not known except that he wassupposedly on his way to Marin County and he was notgoing to be at any number which they were aware of.Ialso spoke with Mrs. K. T. Larson at the companyand she informed me that she was not aware that therewas going to be a proceeding today, since she wascontacted this past Monday by Mr. Horowitz' secretary,who informed her that the Union had called Mr.Horowitz and requested a postponement and that hewas in agreement with it, and therefore his secretarywas informing Mrs. Larson that there would be no trialon this date, September 21st.Ihave taken the opportunity also of talking with Mr.Suvaco . . . . and he informs me that there has been nosuch call made . . . . nor has any contact been made inthis matter with the General Counsel.Respondent's answer admits that James J. Schuster isRespondent's branchmanager, that Rod Marcoux isRespondent's western regional manager, that KatherineLarson is Respondent's administrator, and that all areagents of Respondent, acting on its behalf within themeaning of Section 2(13) of the Act, and are supervisorswithin the meaning of Section 2(11) of the Act.I thereupon directed the General Counsel to present theformal papers and to call hiswitnesses.When I closed thehearing at 12 noon, there hadbeenno word from anyrepresentative of Respondent.B.The IssuesThe issues posed by the complaint and answer are (1)appropriate unit for bargaining (2) majority representation(3) demand for recognition (4) refusal of recognition (5)whether Larson and Marcoux made unlawful statementsand (6) whether Respondent's conduct "made the holdingof a fair election unlikely". 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Sequence of EventsJohnMichaelRossiwas hired as a warehousemanSeptember 21, 1970. Between July 1971 and January 1972Rossi and Clyde Pelton were the only warehousemenemployed by Respondent at its Brisbane facility. Bothperformed identical functions. Neither possessed any ofthe statutory indicia of supervisory authority. Both tooktheir orders from Mrs. K. T. Larson, Respondent's residentadmimstrator. Their duties consisted solely of loading andunloading trucks and preparing documents related to theshipping, receiving, and storage operations. No truckdriverwas employed at the Brisbane facility. Shipments weremade by contract carriers designated by Larson.Early in January 1972, Rossi and Pelton called at theoffice of the Umon and signed cards which were both anapplication for membership and an authorization to theUnion to represent the signer in collective bargaining withhis employer.On January 11, 1972, Umon Representatives HerbertSuvaco and Patterson called at Respondent's Brisbaneoffice, where they were received by Branch Manager JamesJ.Schuster. Suvaco announced that he represented thewarehousemen and asked Schuster to set a date fornegotiating a contract. Schuster, after examining the cardswhich Rossi and Pelton had signed, stated that he did nothave that authority, and that the umon representativeswould have to talk to Respondent Western RegionalManager Rod Marcoux.Following several unsuccessful attempts to communicatewith Marcoux, Suvaco filed, on January 18, a petition forcertification of representatives which was docketed as Case20-RC-10439.When Larson received a copy of this petition in the mailshe entered the warehouse and, waving the petition, askedRossi and Pelton who they had been seeing at the Umonand why. Rossi replied that they had seen a unionrepresentative because they needed more money for whatthey were doing, and this seemed the only way to get it.Larson remonstrated that they should have come to herfirst, and added, "You can hurt my position, you can hurtthiswhole company . . . now you are putting me on thespot, now you are involving me, and I don't like you doingthis."A few days later Rossi was called to Marcoux' office fora private discussion.Marcoux asked why Rossi had joinedtheUnion, and Rossi answered that he "had asked formore pay and didn't get it." Marcoux showed Rossi a copyof a letter dated December 6, 1971, addressed to Respon-dent's head office in New York State, requesting authorityto raise Rossi's pay from $125 to $150 per week. Marcouxtold Rossi that when he showed the Union's petition to theNew York office he was sure he could obtain authority togetRossi at least $25 and possibly $50 more per week.Marcoux then asked Rossi whether, if he could obtain sucha raise, Rossi would not join the Union but would dust"pull back" and "forget about the whole mess." Rossi thenasked what Respondent was prepared to do for Pelton.Marcoux replied by asking Rossi what he thought Peltonshould be earning.When Rossi replied, "He should bemaking the same as me," Marcoux, after a pause,concluded the interview with the statement:Well, I think you guys better join the Union then ... .I guess I can't talk you out of this . . . maybe when yougo out to the voting booth we will have a little brassband out there playing for you . . . thank you.As of the date of the foregoing conversation, Rossi andPelton were the only warehousemen employed. ShortlythereafterRespondent hired, as warehousemen, JamesWilson and Ken Larson, the son of K. T. Larson. Wilsonworked for less than 2 weeks. Ken Larson was dischargedby Schuster in March 1972 and was replaced by TomShissler.As of the date of this hearing, September 21, 1972,the only warehousemen employed by Respondent wereRossi, Pelton, and Shissler. None possessed any of thestatutory indicia of supervisory authority. All were directlysupervised by K. T. Larson.On the day when Ken Larson started to work in thewarehouse, he told Rossi:You know, I am working here now . . . . I don't wantyou to tell my mother this but the only reason I amhired, she told me, is so I would vote "no" for theUnion in the union election.Ken Larson also told Pelton that his mother had exacteda promise to vote "no" in the umon election as aprecondition to his hire.About February 3, during the brief period when fourwarehousemenwere employed, Rossi was called toLarson's office, and:Iwalked in and her and Jim Schuster were sitting there.They closed the door behind me and we sat down andthey asked me, "Why are you joining the Union?" Itold them because it is something that I want. It meansmore money, it means maybe I can start buying a littleextra things that I couldn't before.They said, "Well, you know we've been trying to getyou money like Rod told you the other day. We haveput in this letter for you to get more money. We aretrying for you, John, and we are a team, we all worktogether.We all work for Savin Business Machines,SavinBusinessMachines pays your check. Thiscompany can't get along without everybody being ateam and all working on the same side, and I wish youwould reconsider your decision about the Umon."I told them, "No, it is too late for that."Then they said, "Well, how come you are not signingyour name and title as John Rossi, WarehouseManager?"I said, "Because I am not."She said, "You mean you are not signing because theUnion told you not to sign it, they are forcing you notto sign it."I said, "No, that is not correct. I don't sign because itisnot true, you know I am not a warehouse supervi-sor."He said, "You know you have been a warehousesupervisor for a long time now."Isaid, "Well I was never told, and I am just not. Idon't do anything different than any of the other guys.s:sssI said, "Now can I please leave? I am on my lunch."He said, "No, you cannot." And we went through SAVIN BUSINESS MACHINES CORPORATIONthe same routine for about 45 minutes. I asked to leaveabout four or five times, he told me to sit back down,he pays my paycheck, Savin pays my paycheck, theywant me to sit there sit there.Eventually he just kind of gave up, and I asked him,"I'm going, that's it?"He said, "Fine, go, get out."So I walked out. I didn't get very far out the doorand K.T. came after me with a little slip of paper andshe said, "I want you to come back in my office." So, Iwent back in and she closed the door. She said, "Jimand I want you to sign this", and she put it in my hand.... So, I read this thing and it was a statementsaying that the Union was forcing me not to sign myname as Warehouse Manager on documents . . . . Itold her I couldn't sign that. She said, "Well, why not?"I said, "Because it is not true." She said, "Wait righthere." I sat there, she went out and got Jim Schuster.... Jim started in with saying, "Why won't you signthis?", and I said, "Because it is not true." He said,"You know damn well that you sat right here and youjust told K.T. Larson and myself that the Union wasforcing you not to sign your documents, `John Rossi,Warehouse Supervisor.' " I told them I didn't say that... "and I am not going to sign anything that is nottrue" ... and I asked to leave again, and he told me tosit down again. I sat down again and we went throughthe same routine about another three times.On February 4, 1972, the Union filed the charge givingrise to the instant proceeding.D.Concluding Findings1.All warehousemen employed by Respondent at itsBrisbane, California, place of business, excluding all otheremployees, inventor control clerks, office clerical employ-ees,guards,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.'2.At the present time, and at all times since earlyJanuary 1972 (except for the brief period when JamesWilson was employed) the Union has represented anuncoercedmajority of the employees in the above-de-scribed unit.3.On January 11, 1972, when the Union represented allof the employees in the above-described unit, the Unionpresented proof of representation to the Respondent anddemanded recognition and bargaining.4.From and after January 11, 1972, Respondent hasrefused to recognize the Union as the exclusive collective-bargaining representative of all of the employees in theabove-described unit, and has refused to bargain collec-tively with the Union.5.The interrogations of Rossi by Larson and Marcouxhad no legitimate purpose and were not accompanied byany assurance against reprisal. This interrogation re-strained and coerced an employee in the exercise of rightsguaranteed by Section 7 of the Act. ,6.By offering an increase in wages conditioned upon1AMFAC, Inc,173NLRB 850 No truckdriverisemployed atRespondent's Brisbanefacility2Unobjected-to hearsayisadmissible and of probativevalue.N LR B455abandonment of the Union, Respondent interfered withrights guaranteed to employees by Section 7 of the Act.7.By conditioning the employment of Ken Larson onhis promise to vote against the Union in a then-contem-platedBoard election, Respondent interfered with, re-strained, and coerced an employee in the exercise of rightsguaranteed by Section 7 of the Act.2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesofRespondent as set forth above,occurring in connection with the operations of Respondentdescribed above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIthas been found that Respondent has engaged incertain unfair labor practices. It will therefore be recom-mended that it cease and desist therefrom and take certainaffirmative action, as set forth in the recommended Orderbelow, designed to effectuate the policies of the Act.The Supreme Court of the United States, inN.L.R.B. v.Gissel Packing Co.,395 U.S. 575, states at p. 614:If the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair electionby the use of traditional remedies, though present, isslightand that employee sentiment once expressedthrough cards would, on balance, be better protectedby a bargaining order, then such an order should issue.Ihave found that Respondent, confronted with ademand for bargaining, and with the knowledge that theUnion represented all of its employees in an appropriateunit, sought to destroy the Union's majority by promises ofbenefit, by coercive interrogation, by an attempt to forcean employee to regard himself as a supervisor, by exactingfrom another employee a promise to vote against theUnion, and by hiring a superfluous employee (JamesWilson).In these circumstances a bargaining order is necessaryand proper.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By refusing, upon request, to bargain in good faithwith the Union as the representative of its employees in thev International Unionof OperatingEngineers, Local Union No12, 413 F 2d705, 707 (1969). 456DECISIONSOF NATIONALLABOR RELATIONS BOARDunit found above to be appropriate, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3ORDERRespondent, Savin Business Machines Corporation, itsofficers, agents, successors and assigns, shall:1.Cease and desist from.(a)Coercively interrogating employees concerning theirunion membership, activities, or sympathies.(b) Promising benefits to employees to induce them torefrain from union or other lawful concerted activities.(c)Requiring employees to refrain from union activitiesas a condition of employment.(d)Refusing to bargain with the Union as the exclusiverepresentative of Respondent's warehouse employees inBrisbane, California.(e) In any like or related manner interfering with,restraining, or coercing employees in the right to self-organization, to form labor organizations, to join or assisttheUnion or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with WarehouseUnion Local 860, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in the unitherein found appropriate and embody in a signedagreement any understanding reached. The appropriateunit is,Allwarehousemen employed by Savin BusinessMachines Corporation at its Brisbane, California, placeof business, excluding all other employees, inventorycontrol clerks, office clerical employees, guards andsupervisors as defined in the National Labor RelationsAct.(b) Post in its warehouse in Brisbane, California, copiesof the attached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.3 In the event no exceptions are filed as provided by Sec 102 46 of the(c)NotifytheRegionalDirector for Region 20, inwriting, within 20daysfrom the date of the receipt of thisDecision,what steps the Respondent has takento complyherewith.5Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "5 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 20, in wnting, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by questioning employ-ees about their union activities, by promising benefits toinduce employees to refrain from union activities, and byrefusing to bargain with a union:WE WILL NOT unlawfully interrogate our employeesorpromise benefits to them for the purpose ofinfluencing their union activities or sympathies.WE WILL NOT refuse to bargain collectively withWarehouse Union Local 860, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive representative ofall the employees in the appropriate bargaining unit.The appropriate unit is:All warehousemen employed by Savin BusinessMachines Corporation at its Brisbane, California,place of business, excluding all other employees,inventory control clerks, office clerical employ-ees,guards and supervisors, as defined by theNational Labor Relations Act.WE WILL bargain upon request with the above-named Union as the exclusive representative of all theemployees in the unit described above with respect towages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOT in any like or related manner interferewith the union activities of our employees.SAVIN BUSINESS MACHINESCORPORATION(Employer) SAVIN BUSINESS MACHINES CORPORATION457DatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material. Any questions concern-mg this notice or compliance with its provisions may beThis is an official notice and must not be defaced bydirected to the Board'sOffice, 13018 Federal Building, Boxanyone.36047,450 Golden Gate Avenue, San Francisco,CaliforniaThis notice must remain posted for 60 consecutive days94102,Telephone 415-556-0335.